UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ABDUL WAKIL AMIRI,

        Plaintiff,
                v.                                         Civil Action No. 08-1864 (JDB)
 GELMAN MANAGEMENT COMPANY,
 et al.,

        Defendants.


                                  MEMORANDUM OPINION

       Defendants argue that plaintiff’s “nine-page, stream-of-consciousness, hand-written

Complaint, ” Defs.’ Mot. to Dismiss for Failure to State a Claim ¶ 3, fails to state a claim upon

which relief can be granted. They move to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure. See id. ¶¶ 6-24. The motion simply recites each of plaintiff’s claims and then

states the conclusion that there is a failure to state a claim. Wholly absent from defendants’

motion is any substantive argument for dismissal or citation to authority other than the federal

rule on which they rely. The Court will deny the motion without prejudice, and will direct

defendants to file a dispositive motion which “shall include or be accompanied by a statement of

the specific points of law and authority that support the motion, including where appropriate a

concise statement of facts.” LCvR 7(a).

       An Order accompanies this Memorandum Opinion.


                                                         /s/
                                              JOHN D. BATES
                                              United States District Judge
DATE: June 19, 2009